Opinion issued February 9, 2006






 
 



In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00055-CR
____________

IN RE JIMMY SCOTT, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator, Jimmy Scott, filed a pro se petition for writ of mandamus,
requesting that this Court order the trial court to comply with our order of abatement
issued on March 17, 2005.  The petition for writ of mandamus is denied as moot.
PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Hanks. 
Do not publish.  Tex. R. App. P. 47.2(b).